Citation Nr: 1822284	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-49 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Counsel







INTRODUCTION

The Veteran had active military service from November 1951 to November 1955.  

This claim comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD.  Specifically, he states that during his active military service he feared for his life.  However, after careful review of the evidence, the Board finds that remand for further evidentiary development is necessary prior to adjudicating the claim on the merits.  

In the statement of the case dated July 27, 2017, it states that CAPRI records were reviewed through July 26, 2016.  However, after a thorough review of the record, the Board finds that these CAPRI records have not been associated with the file.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Kansas City, specifically records dated from July 26, 2016.  In addition, obtain any other VA facilities at which the Veteran has received treatment.  

2.  After obtaining such records, review such records and undertake any additional development deemed necessary, including providing a Veteran mental health examination and allowing the Veteran an opportunity to supplement the record.  

3.  Then adjudicate the Veteran's claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




